Citation Nr: 1414258	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-47 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hepatitis C since December 2009.

2.  Entitlement to a compensable rating for hepatitis C prior to December 2009.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for heel spurs.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1974.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

During his hearing, the Veteran testified he currently receives Social Security benefits due, at least in part, to his service-connected hepatitis.  Review of the claims file indicates the VA has not yet made any effort to obtain these records.  Accordingly, remand is required to obtain these potentially relevant records in the possession of a federal agency.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available VA treatment records from the East Orange, New Jersey, and Rock Hill and Columbia, South Carolina, Medical Centers since August 2013, and associate them with the claims file.

2.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

